Citation Nr: 9907617	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
pension on behalf of their minor child, [redacted].

(The issue of whether the February 28, 1997 notice of 
disagreement in the claim for apportionment of the veteran's 
Department of Veterans Affairs disability pension by J.L.S., 
the appellant, of behalf of J.A.S. and J.A.S., the veteran's 
minor children was timely filed is the subject of a separate 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 Special Apportionment decision of 
the St. Petersburg, Florida Regional Office (RO), which 
denied the appellant's claim for apportionment of the 
veteran's nonservice connected pension benefits on behalf of 
[redacted], the veteran's daughter, in the custody of the 
appellant.

The Board observes that a claimant, L.H., submitted a claim 
for apportionment of the veteran's disability pension 
benefits in June 1996, on behalf of the veteran's minor 
child, [redacted], Jr.  In an August 1997 Special Apportionment 
decision, the RO denied this claim.  A Notice of Disagreement 
as to this claim is not of record.  Absent a notice of 
disagreement, statement of the case and a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  All steps required for jurisdiction have not 
been satisfied. 


					REMAND

The Board notes that although the veteran was apprised that 
the appellant had filed a claim for apportionment of his 
pension benefits on behalf of his child, [redacted], the veteran 
was not provided with a statement of the case or a copy of 
the appellant's substantive appeal as required under 38 
U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. §§ 19.101, 19.102 
(1998).

Moreover, in a November 1997 statement, the appellant 
reported that she is enrolled in the Welfare to Wages program 
and expected to become employed at McDonalds in the near 
future.  A recent income and expense report is not of record.  
The most recent income information of record from the veteran 
was received in July 1996.  

Lastly, the RO determined that because the veteran's expenses 
exceeded his income, an apportionment would cause hardship on 
the veteran.  However, in March 1998, the RO decreased the 
veteran's pension income on the basis that he was not 
supporting his children, [redacted] and [redacted], Jr.  These 
determinations appear to be in conflict with one another.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be provided with 
a copy of the August 1997 statement of 
the case and a copy of the appellant's 
September 1997 substantive appeal in 
accordance with 38 U.S.C.A. § 7105A(b) 
and 38 C.F.R. §§ 19.101, 19.102.

2.  The RO should contact the veteran 
and the appellant and request current 
income and expense information.  The 
parties are informed that they must 
complete every box in the form.  The 
failure to complete every box may result 
in a denial.

3.  If the appellant replies, the RO 
should consider the action to reduce the 
veteran's pension rather than to 
apportion the benefit.  Does the action 
of the RO defeat the purpose of the 
benefit?

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant and the veteran are free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

